ORDER

PER CURIAM.
Matthew Carrell appeals from his conviction on one count of possession of a controlled substance with the intent to distribute, § 195.211, RSMo 2000. Appellant was sentenced as a prior and persistent drug offender to a term of twenty-five years in the Missouri Department of Corrections. No jurisprudential purpose would be served by a formal written opinion. However, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 80.25(b).